DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 7/1/2021 have been entered.
2. Claims 1 and 9 have been amended.
3. Claims 1 and 7-9 are examined in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 9 remain rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (1998, Neuron, Vol. 21, pgs. 799-811) in view of Valente et al. (2013, Epilepsy Res., Vol. 105, pgs. 234-239) and Abbott A. (2004, Nature, Vol. 428, pgs. 464-466) for reasons of record in the Non-Final Office action mailed on 4/7/2021 (and repeated below).
garding claim 1, Jiang et al. teach a mouse model of Angelman Snyndome (AS), wherein said mouse comprises a mutation in its Ube3a gene and exhibits behavioral and psychological deficits (see Abstract). Specifically, Jiang teaches:
“We found that the phenotype of mice with maternal deficiency (m-/p+) for Ube3a resembles human AS with motor dysfunction, inducible seizures, and a context-dependent learning deficit. Long-term potentiation (LTP) was severely impaired in m-/p+ mice despite normal baseline synaptic transmission and neuroanatomy, indicating that ubiquitination may play a role in mammalian LTP and that LTP may be abnormal in AS.” (Abstract lines 6-14). 
	Regarding claim 8, Jiang does not teach any further genetic modification of their transgenic mice other than the null mutation of Ube3a.
	Regarding claim 9, Jiang teaches isolating tissues from their transgenic mice (pg. 809 col. 2 parag. 1).
Jiang does teach:
(i) lacking the entire Ube3a gene, and
(ii) a rat.
	However, at the time of filing it was known that the entire Ube3a gene could be deleted and exacerbate the AS phenotype.
	For example, Valente et al. teach that the severity of the AS phenotype corresponds with the amount of gene deleted. Specifically, Valente teaches:
“Angelman syndrome (AS) is determined by four mechanisms: deletion (del15q11-13) (Kaplan et al., 1987), uniparental disomy (UPD) (Nicholls et al., 1992), imprinting defects (Buiting et al., 1995) and UBE3A mutations (Kishino et al., 1997), affecting the maternal chromosome 15. Most patients (75—80%) have del15q11-13, characterized by the loss of one part of the chromosome. These patients have a severe phenotype with worse physical growth, cognitive skills, albinism and ataxia (Lossie et al., 2001). Epilepsy in patients with del15q11-13 is also more severe compared to patients determined by other mechanisms (Minassian et al., 1998; Valente
et al., 2005).
It is supposed that the presence and severity of some clinical findings is determined by the deletion of genes in patients with del15q11-13, which are spared in other mechanisms. A cluster of GABAergic genes may play a major role in the severity of epilepsy of del15q11-13 patients, especially the GABAA beta3 receptor (DeLorey et al., 1998).
Varela et al. (2004) described intra-group heterogeneity in patients with del15q11-13. Patients with larger deletions (BP1—BP3) showed speech impairment and severe developmental
delay. The authors hypothesized that breakpoints might critically involve different genes, resulting in intragroup differences. (pg. 235 col. 1 parags. 1-3).
	Valente continues to teach (emphasis added):
“To our knowledge, this is the first study showing that epilepsy has a severity-related expression determined by the breakpoint, suggesting that larger deletions may determine severer epilepsy.” (pg. 237 col. 1 parag. 2).
	(ii) Regarding a rat, Abbott A. teaches that with respect to assaying behaviors, rats are superior to mice (pg. 466 col. 2 last sentence bridge col. 3 parags. 1-3) and can be used to knockout genes of interest (pg. 464 col. 2 parag. 3 bridge col. 3 parags. 1-2).
	Thus at the time of filing the ordinary artisan would have been motivated to substitute a rat taught by Abbot for the transgenic mouse of Jiang who teaches a null mutation which presents an AS phenotype and with the teachings of Valente regarding how deletions of the genes encoding Ube3a can vary and exacerbate the AS phenotype to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to delete the entire Ube3a gene in a rat since Abbott teaches that compared to mice, rats are preferred for assaying behaviors. Since both Jiang and Valente teaches that AS exhibits phenotypes such as developmental delay, motor dysfunction, and a context-dependent learning deficit, these behaviors would be better observed in rats than in mice as suggested by Abbott.
	There would have been a reasonable expectation at the time of filing that the entire Ube3a gene could be deleted in rat of Abbott, since the entire coding sequence for Ube3a is known and that deletion of the Ube3a are not embryonic lethal and could provide for an AS phenotype.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that a rat model of Angelman syndrome, as in the currently amended claims, wherein the rat exhibits physiological and/or behavioral features associated with Angelman Syndrome comprising motor deficits, impaired learning and memory and aberrant social behavior, is not taught or suggested by the cited art.
Applicant submits that claim 1 as amended is not obvious over the cited combination of references at least because (1) the cited references, alone or in combination, fail to teach or suggest each and every element of the claimed model, (2) one of ordinary skill in the art would have had no reasonable expectation of success in combining the cited references to arrive at the instant claims, and (3) the claimed method yielded a surprising and unexpectedly better model for Angelman syndrome.
The prior art at best teaches a mouse model of Angelman syndrome, and does not teach or suggest altering the mouse model to a rat model with an entire Ube3a gene knocked out, nor any suggestion that the rat model would have the surprisingly improved properties for an animal model of Angelman syndrome as in the present application when the entire gene is knocked out. Valente does not cure this deficiencies of Jiang, while suggesting larger deletions in Ube3a gene correlate with increased severity of Angelman syndrome, it does not provide the necessary teaching that one skilled in the art could make a usable animal model, specifically a rat model, with the proper phenotype having sufficient physiological and behavioral features associated with Angelman Syndrome, with a reasonable expectation of success. There is no reasonable expectation from the prior art that making these rats would provide a working model for studying Angelman Syndrome with the correct and correlative phenotype.
The results of the full knockout of the E3 ubiquitin ligase (Ube3a) gene in rats were surprising and unexpected. Even if there was a motivation to combine Jiang, Valente, and Abbott, there was not an expectation of success of achieving the superior rat model for Angelman Syndrome. As demonstrated in the application, the rat model claimed has surprisingly improved properties regarding the consistency of Angelman Syndrome symptoms and specific to (A) motor deficits, (B) learning and memory deficits, and (C) aberrant social behaviours. Nowhere does any one of Jiang, Valente, and Abbott, alone or in combination, suggest or teach a full Ube3a knockout rat would be expected to have (1) the inherent feature of improved recapitulation of the clinical symptoms of Angelman syndrome in humans as compared to mice or (2) the improved consistency of symptoms (i.e. phenotypic penetrance) as compared to prior mouse models. The combination of improved replication and consistency of human disease symptoms with improved assays for changes to motor, learning and memory, and social behaviour were surprising and not predicted by Jiang, Valente, and Abbott.
Thus, the transgenic rats of the present invention represent a significantly improved model of Angelman Syndrome as compared to the mice of the prior art, which is supported by the Declaration by Dr. Edwin J. Weeber submitted with the response filed on December 1, 20201 under 35 CFR 1.132. See, Dr. Weeber Dec. 1-14.
The presently claimed rat model is capable of more complex behavioral assays regarding learning and memory and social behavior as well as more faithful replication of Angelman syndrome motor deficits than the models of the prior art. The prior mouse models lacked consistency and extent of symptoms to match the Angelman Syndrome condition, and could not be used to ascertain more complex motor deficits, learning and memory deficits, and aberrant social behaviours which are possible in the claimed rat model and is more replicative and representative of the human condition. The presently claimed rat model requires the deletion of the entire Ube3a gene, while the prior art of Jaing only demonstrates a deletion of a single exon of Ube3a, which produces inconsistent results across studies.
As described in the Weeber decl. and in Berg et al., 2020 (submitted with the prior response on December 1, 2021), the type of assays needed to assess motor deficits, impaired learning and memory, and social behaviour in rats differ from what is possible using mice (instant appl. at [0066]; Weeber decl. at "8; Berg et al., 2020 at pg 2, 7). Complex Angelman Syndrome relevant behaviours are difficult to capture reproducibly using mice. One reason for this is that the motor deficits in mouse models confound interpretation of complex behavior’s (Berg et al., 2020 at pg 9-10). The motor deficits in the mouse model in Jiang obscure or prevent the measurement of cognitive deficits (Berg et al., 2020 at pg 10). Rat models provides more robust and consistent results as compared to mice, such as maternal care and rearing behaviors (instant appl. at [0163], [0239]) and learning and memory assays such as certain types of maze learning.
Even if these differences between mice and rats were appreciated at the time of filing, nowhere does any one of Jiang, Valente, and Abbott, alone or in combination, suggest or teach a full Ube3a knockout rat would have (1) improved phenotype to Angelman Syndrome and (2) improved consistency of symptoms (i.e. phenotypic penetrance) as compared to prior mouse models. For example, the claimed rat model exhibits (a) unique motor deficits not observed with prior mouse models, (b) learning and memory deficits not observed with prior mouse models, (c) behavioral deficits such as aberrant social communication as shown by reduced ultrasonic vocalizations not observed with prior mouse models, and (d) developmental time point specific phenotypes not observed with prior mouse models (see e.g., Berg et al., 2020; Weeber decl. at 8-13). Behavioral alterations displayed in the claimed rat model were clear, prominent and consistent with the Angelman syndrome phenotype, demonstrating robust impairment in ultrasonic vocalizations (USV), allowing this phenotype to be used as a clear readout of social communication. See. Weeber Dec. 10. These are improved phenotypes over the mouse models of the prior art, which have been inconsistent and unable to fully recapitulate the phenotype associated with Angelman syndrome.
As attested to in the Weeber decl. (at 7), the mouse model in Jiang shows inconsistent Angelman phenotypes that change with mouse strain background and mouse age. As mentioned in Berg et al., 2020, certain motor deficits in mouse models are not consistently reported in the 129/SvEv mouse background (Berg et al., 2020 at pg 9). The claimed rat model represents a more faithful replication of Angelman syndrome than prior mouse models which is not expected or could be predicted with a reasonable expectation of success from the teachings in the prior art. Thus, present rat model has unexpectedly better properties as compared to the prior mouse models, including a phenotype that more fully recapitulates the clinical profile of Angelman syndrome. The rat is a superior model for investigating complex Angelman syndrome relevant behaviors, such as aberrant social behavior and impairments in learning and memory, which have been difficult to capture reproducibly in mice, as is demonstrated in the prior art. See Dr. Weeber Dec. 8-13.
Applicant submits that even if, for the sake of the argument, it is obvious to try to knock out the entire Ube3a gene in view of the prior art, there would be no reasonable expectation of success in generation a mouse, let alone a rat with the desired Angelman syndrome phenotype. As the Examiner has previously stated, the art is unpredictable, and therefore there is no reasonable expectation of success to arrive at the claimed rat model using only the teachings of the prior art. None of the prior art references teach an animal model, more specifically a rat model, of Angelman syndrome having the entire Vbe3a gene deleted, nor provide any reasonable expectation of success to arrive at the rat model of the present invention which has an Angelman phenotype, demonstrated in the present application (e.g., Figure 10 two successfully generated founder lines that have completely deleted the entire Ube3a gene body which have AS phenotypes of hindlimb clasping and motor deficits that develop in adulthood).
Further, the inventors have confirmed the ability of their Ube3a knockout rat to more accurately model Angelman syndrome. Their work has demonstrated that these rats have clear and prominent behavioral alterations, such as impaired ultrasonic vocalizations, hindlimb clasping and motor deficits that develop in adulthood, which are more consistent with the Angelman syndrome phenotype than those observed with the mouse model of Jiang. See, Dr. Weeber Dec. 9-12, Specification Fig. 10. Further, the use of this more highly evolved rodent enables researchers to investigate more complex Angelman syndrome phenotypes, providing a superior platform to test therapeutics for Angelman syndrome. 
Nothing within the prior art references, Jiang and Valente, teach or suggest that the provided rat model would have the necessary phenotype to model Angelman syndrome or that it would have improved characteristics over the mouse models of the prior art. Applicant submits that the rat model of the present invention represents a significant inventive step over the mouse model of Jiang. Neither Jiang nor Valente teach animal models that comprise a full deletion of the Ube3a gene. Further, neither Jiang nor Valente teach the advantages of using rats to model Angelman syndrome. Thus, Applicant respectfully asserts that, based on the teachings of the prior art, a skilled artisan would not have a reasonable expectation of success in generating the rat model of the present invention. Therefore, the claimed invention is not obvious in view of the cited prior art references.
Examiner’ Response 
While Applicants arguments, evidence and the Weeber declaration have been fully (previously in the Non-Final Office action mailed on 4/7/2021) considered, they are not found persuasive. 
It must be emphasized that claim 1 is simply to a rat lacking an entire Ube3a gene and which exhibits physiological and/or behavioral feature associated with Angelman Syndrome comprising motor deficits, impaired learning and memory and aberrant social behavior. While Applicants argue and the Weeber declaration asserts that their rat model is superior, specifically arguing:
“The rat is a superior model for investigating complex Angelman syndrome relevant behaviors, such as aberrant social behavior and impairments in learning and memory, which have been difficult to capture reproducibly in mice, as is demonstrated in the prior art.”
Applicants continue that their model exhibits more phenotypes of AS as compared to the transgenic mouse of Jiang, however these arguments regarding superiority and phenotypes are not found persuasive. The claims require physiological and/or behavioral feature associated with Angelman Syndrome comprising motor deficits, impaired learning and memory and aberrant social behavior and these behaviors are fully taught by Jiang and Valente. Further, as set forth above, the ordinary artisan is motivated to use a transgenic rat for behavioral studies since they are preferred over mice. 
Specifically, Applicant is claiming an unexpected result, that their rat model of Angelman syndrome is superior to the mouse model of Angelman syndrome taught in the art of record, however this argument is not persuasive since the claims are not commensurate in scope with the unexpected results that Applicant is arguing. In the declaration filed on 12/1/2020 at point 10, it is asserted that:
“For example, our results demonstrate that these rats have a robust impairment in ultrasonic vocalizations (USV), allowing this phenotype to be used as a clear readout of social communication. Notably, these results have been reproduced by two independent laboratories (UC Davis MIND and Baylor College of Medicine) and are consistent with the Angelman syndrome clinical profile, which is characterized by reduced communication. These are improvements over the prior mouse models of the prior art.”,
and at point 12:
“The Rat model also shows significant alterations in multiple measured parameters of gait. This is also consistent with the human condition where patients usually are delayed in walking ability until an average of 4 years old. Changes in paw angle, leg width, front and rear leg swing are seen, providing a consistent recapitulation of the phenotype associated with Angelman syndrome.”
These assertions however are not persuasive since there are no claim limitations regarding the “robustness” of impairment in USV or limitations regarding gait, paw angle, etc. 
It should be noted that the specification recites no limitations or phenotypes regarding USV, paw angle, gait or leg swing as asserted in the declaration.
Further it should be emphasized that Applicant is arguing that the claimed invention is a transgenic rat, however the claimed invention is a rat comprising “cells” which have been genetically modified, thus the claimed rat reads upon a chimera or genetically modified cells which have been implanted into a rat, rather than a transgenic rat as Applicant argues. A suggested amendment for claim 1 would be “A rat whose genome comprises…”.
While it is agreed that the post-filing art, Berg et al., teaches a transgenic rat which exhibits the phenotype of AS, the claims require phenotypes that are taught in the prior art and in this regard the art of record clearly renders the claimed invention obvious.

Claim 7 remains rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (1998, Neuron, Vol. 21, pgs. 799-811) in view of Valente et al. (2013, Epilepsy Res., Vol. 105, pgs. 234-239) and Abbott A. (2004, Nature, Vol. 428, pgs. 464-466) as applied to claims 1, 8 and 9 above, and further in view of Judson et al. (2014, J. Comp. Neurol., Vol. 522(8), pgs. 1874-1896) for reasons of record in the Non-Final Office action mailed on 4/7/2021 (and repeated below).

	Jiang, Valente and Abbott are relied upon above in teaching transgenic rat model of AS.
	Jiang, Valente and Abbott do not teach:
	(i) that the genome of the cells has a further genetic modification.

	(i) However at the time of filing it would have been obvious to further genetically modify the mouse of Jiang and Valente. For example, Judson et al. teach the study of Ube3a expression with GFP tissue tracking, specifically:
“Here we define maternal and paternal allele-specific Ube3a protein expression throughout postnatal brain development in the mouse, a species which exhibits orthologous epigenetic silencing of paternal Ube3a in neurons and AS-like behavioral phenotypes subsequent to maternal Ube3a deletion” (Abstract lines 7-10),
and
“To determine if SGZ neural stem cells biallelically express Ube3a, we performed similar
immunostaining experiments in Ube3a-YFP fusion protein knock-in mice, which facilitate the tracking of allele-specific Ube3a protein expression (Dindot et al., 2008). By immunostaining with GFP antibodies, which also recognize YFP, we were able to detect an SGZ-like pattern of maternal Ube3a-YFP expression in the dentate gyrus of maternal Ube3a-YFP (Ube3amYFP/p+) mice (Fig. 7J).” (pg. 8 parag. 3).
	Thus at the time of filing the ordinary artisan would have been motivated to modify the transgenic rat of Jiang, Valente and Abbott regarding a null mutation which presents an AS phenotype with the teachings of Judson regarding using GFP to track Ube3a expression to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to modify the transgenic rat of Jiang, Valente and Abbott to comprise further genetic modification such as expressing GFP since this will provide an additional analysis to determine that all Ube3a expression has been eliminated in the brain.
	There would have been a reasonable expectation at the time of filing that the rat of Jiang, Valente and Abbott could further comprise additional genetic modification since it was routine and obvious to use reporter genes tied to expression of endogenous genes for determine tissue specific expression and distribution.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that claim 7, which depends from claim 1, is not taught or suggested in the prior art for at least the reasons cited above for claim 1. Further, there a reasonable expectation of success to arrive at the currently claimed rat model from the prior art, as discussed above with regard to Jiang, Valente and Abbott. Applicant submits that nothing within Judson cures the deficiencies of Jian, Valente and Abbott and as such, the claims are not obvious in view of the art and kindly request withdrawal of this rejection.
Examiner’s Response
While Applicant’s arguments have been fully considered they are not found persuasive. As set forth above, the art of record clearly renders the claimed invention obvious since the claims require phenotypes of AS which are taught in the prior art.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/Thaian N. Ton/Primary Examiner, Art Unit 1632